NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



In the Interest of M.M.W., a child. )
___________________________________)
                                    )
T.M.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )              Case No. 2D18-1723
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
                                    )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Polk
County; Michelle Pincket, Judge.

David Maldonado of The Maldonado Law
Firm, P.A., Lakeland, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Rocco J. Carbone, III, of Law Office of
Rocco J. Carbone, III, PLLC, St.
Augustine; and Thomasina Moore,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.


SILBERMAN, VILLANTI, and BLACK, JJ., Concur.




                                    -2-